DETAILED ACTION
The following is an Allowance in response to application number 15/859,111 filed 12/02/2020. Claims 1-6, 8-9 and 13-24 are pending and are allowed. 


Reasons for Allowance
Claims 1-6, 8-9 and 13-24 were pending. Claims 1-6, 8-9 and 13-24 are now allowed. Applicant’s amended claims are now allowable over the closest prior art found. The cited references Pan and Sweeney disclose identifying a set of available providers based on characteristics of a ride request and determining a probability of accepting the ride request for each provider, however the cited art along with the closest prior art found fail to teach or suggest an expected time-to-arrival corresponding to a time for a provider to arrive at the pick-up location of the ride request and factoring in time delays associated with an assignment of the ride request and a subsequent rejection of the ride request, as recited in the amended independent claims.  
The claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. The 35 USC 101 rejection was previously withdrawn on page 2 of the 05/15/2020 Final Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Pan et al, US Publication No. 2019/0325374 A1, a method for multiple-round driver selection performed by a computing system, the method including receiving a service request from a user device; identifying a plurality of driver 
Sweeney et al, US Publication No. 2015/0161564 A1, a computing system operates to process multiple transport requests at one time, each of the multiple transport request specifying a pickup location that is within a geographic region. During a given interval when each of the multiple transport request are open, a pool of candidate drivers is determined within the geographic region that can fulfill one or more of the transport requests within a threshold duration of time. A driver is selected for each of the multiple transport requests. In selecting the driver, the computer system implements an optimization process to minimize an estimated time to pick up for at least one of the multiple transport requests.
O’Mahoney et al, US Publication No. 2017/0227370 A1
Ma, On-demand Dynamic Bi-/multi-modal Ridesharing using Optimal Passenger-vehicle Assignments, June 2017, In this work, a dynamic bi-/multi- modal vehicle dispatching and routing algorithm is proposed to address the real-time operating policy of ride-sharing (feeder) services in coordination with the presence of existing public transportation networks. We propose a solution algorithm based on the concept of shareability to group a bundle of requests and find optimal passengers-vehicles assignment with least cost to ensure seamless bi-/multi modal trips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624